DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of November 9, 2021.  Applicant’s arguments have been considered.

Priority:  04/30/2013
Status of Claims:  Claims 21, 23, 25 – 28, 30, 32 – 36, 38 – 40, 43, and 45 – 47 are pending.  Claims 21, 23, 25 – 28, 30, 32 – 35, 38, 40 and 43 have been AMENDED.  Claims 24, 31 and 44 have been CANCLEED, with Claims 22, 29, 37, 41 and 42 having previously been CANCELLED.  Claims 46 and 47 are presented as NEW.
Status of Office Action:  FINAL

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 21 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 21 recites, in part, a system for visualization of an account balance, receive trade data for an account, store the trade data, access the memory to obtain the trade data, generate graph data, displaying a visualization that includes a graph, populating the graph, indicate a type of trade, a first display mode with objects plotted relative to an account value, add line data, in a first mode trade objects displayed along the line reflect account value, transmit the graph data, display the graph, generate an alert when changes in account value are determined as exceeding a threshold, the generated alert is displayed with the rendered graph, a second display mode depicting value for the trades associated with the trade objects, trade objects are displayed in a cluster, and in a second mode trade objects are displayed at positions separate from the line reflecting account value.  The limitations of visualization of an account balance, receive trade data for an account, storing, accessing, obtaining, generating, displaying, populating, indicating, plotting, adding, transmitting, determining, and depicting value for the trades associated with the trade objects, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the Certain Methods of Organizing Human Activity grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a processor, memory, transceiver, a device, a display device and a client device.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 24, 26, 30, 31, 33 and 34 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 23, 25 – 27, 43 and 45 – 47 are dependent from Claim 21, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 23, 25 – 27, 43 and 45 – 47 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with visualization of an account balance, receive trade data for an account, storing, accessing, obtaining, generating, displaying, populating, indicating, plotting, adding, transmitting, determining, and depicting value for the trades associated with the trade objects is not an inventive concept.
Independent process Claim 28 and independent system Claim 35 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 28 and 35 are substantially similar to system Claim 21. 
Claims 30, 32 – 34, 36 and 38 – 40, dependent from Claims 28 and 35, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 30, 32 – 34, 36 and 38 – 40 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with visualization of an account balance, receive trade data for an account, storing, accessing, obtaining, generating, displaying, populating, indicating, plotting, adding, transmitting, determining, and depicting value for the trades associated with the trade objects is not an inventive concept 
Therefore, Claims 21, 23, 25 – 28, 30, 32 – 36, 38 – 40, 43, and 45 – 47 are rejected under 35 U.S.C. 101.  Claims 21, 23, 25 – 28, 30, 32 – 36, 38 – 40, 43, and 45 – 47 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments filed November 9, 2021, have been fully considered but found not persuasive.
The Amendments to the claims have been entered.
Applicant has amended independent Claims 21, 28 and 35 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, visualization of an account balance, updating a balance and depicting values associated with trade objects remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement in computer functionality, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.
Applicant’s suggestion asserting an improvement in user interface technology, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Applicant’s reference to Example 37 of the 2019 Revised Patent Subject Matter Eligibility Guidance, as supporting eligibility, is unpersuasive.  Example Claim 37 is illustrative only, hypothetical and subject to a distinct fact pattern relative to relocation of icons on a graphical user interface.  Applicant’s additional reference to Example 23 of the July 2015 guidance as supporting patent eligibility is not persuasive.  Example Claim 23 is also illustrative only, hypothetical and subject to a distinct fact pattern relative to relocation of scaled information subject to an overlap condition obscured from a user’s view.  Further, it is noted that presentation of claims regarding a graphical user interface and display of information have conditionally been recognized as not being patent eligible (e.g., see Trading Technologies International, Inc. v. IBG LLC (Fed. Cir. 2019 (17-2257)).
Applicant’s citation of Bascom is unpersuasive because the claims at issue in Bascom are readily distinguishable over the instant claims.  In Bascom the claims were held to be patent-eligible because the claimed solution focused upon the specific asserted improvement in filtering technology by providing individually customizable filtering at a remote ISP server.  The invention in Bascom was a technological solution to a technological problem, using an improved filtering technology rather than using conventional filtering technology.  In contrast, the instant claims provide a generically computer-implemented solution to a business-related problem and are thus incomparable to the claims at issue in Bascom.  Again, the focus of the instant claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools, and are thus incomparable to the claims at issue in Bascom.
Claims 21, 28 and 35 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 21, 28 and 35, along with claims dependent from 21, 28 and 35 remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 21, 23, 25 – 28, 30, 32 – 36, 38 – 40, 43, and 45 – 47.

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Gardner et al., U.S. 2012/0265708 generally identifying a computer system with a processor and memory, network communications, presentation of financial information of a client portfolio on a user interface, a portfolio manager and communications of individual transactions to a portfolio, access to transactions as a trade, a display mode, device and graph with a time scale axis and a value scale axis, identification of trade data related to an account, graph presentation of information on specific holdings and historical net worth measuring an account balance over time, along with multiple line graphs, and generation of alerts relative to an account; Crowder, U.S. 7,991,672 generally identifying graphical illustrations and population with key variables, and objects with distinct identification relative to a composite portfolio; Donoho et al., U.S. 2011/0145167 generally identifying thresholds, account values, monitoring of account activities, and generation of time alerts; and Helweg, U.S. 7461,023 generally identifying price charting techniques with graphs plotted specific to both cumulative values and relative values. 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        May 3, 2022